Citation Nr: 1044513	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  09-09 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of 
death.

2.  Entitlement to 38 U.S.C. § 1318 Dependency and Indemnity 
Compensation (DIC) benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from December 1954 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the appellant's 
claims of entitlement to service connection for the Veteran's 
cause of death and entitlement to 38 U.S.C. § 1318 DIC benefits.  

At the time of his death, the late Veteran was service connected 
and rated 100 percent disabled for a mood disorder, effective May 
20, 2005.  Additionally, he was also in receipt of an award of 
special monthly compensation for regular aid and attendance. 

In a November 2009 videoconference hearing, the appellant, 
accompanied by her representative, appeared at the RO to present 
oral testimony, evidence, and argument in support of her appeal 
before the undersigned Veterans Law Judge.  A transcript of this 
videoconference hearing has been obtained and associated with the 
Veteran's claims file for consideration by the Board.




FINDINGS OF FACT

1.  The Veteran died in May 2008 at age 70; his death certificate 
lists myocardial infarction as his immediate cause of death, with 
mood disorder/failure to thrive, diabetes mellitus, and 
congestive heart failure being significant medical conditions 
contributing to his death.   

2.  At the time of the Veteran's death, service connection was in 
effect for mood disorder.  Notwithstanding the causes of death 
listed on his death certificate, the weight of the clinical 
evidence shows that this service-connected psychiatric disability 
was not a causal or contributing factor to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during 
active service or for many years thereafter, was not causally 
related to active service or to a service-connected disability, 
and was not permanently worsened beyond its normal clinical 
progression by a service-connected disability.

4.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death and was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty; he also was not a 
former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The Veteran's service-connected psychiatric disability did 
not substantially or materially contribute to his death, and his 
death was not caused by a disability incurred in or aggravated by 
active service, or by any disability proximately due to, or the 
result of, or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2010).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to 
assist.

The Board notes that in accordance with the VCAA, VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his/her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Additionally, in the subsequent case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the 
Court held that adequate notice must also include informing the 
claimant of (4) degree of disability; and (5) effective date.  
Furthermore, in the context of a claim for service connection for 
cause of death/dependency and indemnity compensation (DIC) 
benefits, statutory notice must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected (predicated on the 
contentions or theory of service connection advanced by the 
veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for DIC and service 
connection for the Veteran's cause of death was received by VA in 
May 2008.  In response, she was furnished with a letter issued in 
May 2008, prior to initial adjudication of the claims, which 
satisfies the duty to notify provisions with respect to the 
aforementioned elements mandated in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2008 letter also provided 
notice to the appellant with respect to the two elements listed 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) and 
the three elements listed in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The Board therefore finds no prejudice to the appellant 
regarding adequacy of VCAA notice.  Thus, in view of the 
foregoing discussion, the Board concludes that VA's duty to 
notify in this case is satisfied.  

In addition, the Board finds that the duty to assist the 
appellant has been satisfied.  All relevant records that are 
obtainable have been associated with the Veteran's claims file 
and were reviewed by both the RO and the Board in connection with 
her claim.  In this regard, the late Veteran's service treatment 
records and his relevant post-service treatment records from VA 
and private healthcare providers for the period from 1956 - 2008, 
including his May 2008 death certificate listing those conditions 
which caused or contributed to his death, have been obtained and 
associated with the evidence.  Furthermore, a May 2009 statement 
from the late Veteran's private physician in support of the 
appellant's claim has been submitted by her accompanied by a 
waiver of first-review by the RO.  The appellant has not 
otherwise indicated that she had other information or evidence to 
submit to VA to substantiate her claims, or that there was any 
outstanding supportive evidence that she desired VA to obtain on 
her behalf.

In addition to the aforementioned evidence, VA has also obtained 
nexus opinions and addendum opinions addressing the issue of 
whether or not the Veteran's service-connected disability caused 
or materially contributed to his death in May 2008.  A review of 
the opinions, which are dated July 2008 and December 2008, show 
that the opining VA examiner had arrived at his medical 
conclusions after consideration of the Veteran's claims file and 
that his opinions are based on and presented in the context of 
the late Veteran's relevant clinical history.  Furthermore, the 
opinions were accompanied by a detailed rationale supporting each 
conclusion.  At this juncture, the Board notes that in an October 
2009 brief, the appellant's representative argued that the 
aforementioned opinions are inadequate for adjudication purposes 
in that they failed to address the question regarding the 
contributory role, if any, that the late Veteran's service-
connected disability played in his death.  As will be further 
discussed below in this decision, the Board's review of the 
examiner's opinions show that, in fact, they collectively address 
this very question, as well as the issue of whether or not the 
service-connected disability actually directly caused the 
Veteran's death.  The Board thusly finds no defect in these 
opinions that would warrant a corrective remand.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007);  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).

In view of the foregoing discussion, the Board concludes that the 
appellant has had adequate opportunity to present evidence and 
argument in support of her claims for § 1318 DIC benefits and 
service connection for the Veteran's cause of death and that 
there has been sufficient development of the record to adjudicate 
the claims on the merits.  A remand for further evidentiary 
development is therefore unnecessary.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for the cause of the 
Veteran's death.

The appellant is claiming entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause 
of the Veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  This question will be resolved by 
the use of sound judgment, without recourse to speculation, after 
a careful analysis has been made of all the facts and 
circumstances surrounding the death of the Veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as cardiovascular disease and diabetes, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury, or otherwise a nonservice-connected disability which 
is aggravated (which is to say increased in severity as to 
demonstrate a permanent worsening beyond its normal natural 
progression) by a service-connected disability.  38 C.F.R. § 
3.310(a), (b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claims file shows that he died on May [redacted], 2008 at 
age 70.  His death certificate shows that he died at his home and 
that his immediate cause of death was myocardial infarction, with 
mood disorder/failure to thrive, diabetes, and congestive heart 
failure named as significant conditions that contributed to his 
death.  The death certificate indicates that no autopsy was 
performed.  No additional discussion accompanies the clinical 
conclusions presented by the coroner in the Veteran's death 
certificate regarding his causes of death.  A review of the 
Veteran's claims folder shows that service connection was 
established for a mood disorder, rated 100 percent disabling from 
May 20, 2005.  This is his only service-connected disability at 
the time of his death.   

The Veteran's service treatment records show that his blood 
pressure and cardiovascular system were normal and that no sugar 
was detected in his urine on physical examination during 
enlistment into service in December 1954.  During service, he was 
found to be unfit for active duty on account of a personality 
disorder  and given a general discharge from service in December 
1955.  VA examination conducted in April 1956, within one year 
after his discharge, revealed some sclerotic peripheral vessels, 
but normal blood pressure and a normal cardiovascular system and 
no sugar present in his urine.

Private hospitalization reports from St. Edward Mercy Medical 
Center show that on April 25, 2008, he was admitted at the 
emergency room for inpatient treatment after being brought in by 
his spouse, who reported finding him at home in bed in an 
unresponsive state following an episode of elevated psychiatric 
distress.  According to the spouse, the Veteran suffered from 
occasional bouts of elevated psychiatric symptoms, after which he 
usually entered a state of lethargy and malaise.  He was admitted 
with a fever of 102.5 degrees and probable pneumonia, as chest X-
ray revealed atypical pulmonary infiltrates, bilaterally, as well 
as a cardiac pacemaker.  The Veteran was placed on an intravenous 
antibiotic therapy regimen, and also received insulin and 
morphine for pain.  Additional medical conditions noted during 
hospitalization included sinus tachycardia of the right bundle 
branch (revealed on electrocardiogram), gastritis (revealed on 
esophagogastroduodenoscopy), and a colonic polyp (excised upon 
detection), nonbleeding right colonic vascular dysplasia, 
hemorrhoids, and sigmoid diverticulitis (revealed on 
colonoscopy).  The hospital summary report shows that the 
Veteran's condition improved and he was approved for discharge 
from hospitalization and to return home on May [redacted], 2008, with 
plans to return in two weeks for a follow-up on his small bowel 
to determine the source of his gastrointestinal bleeding, as an 
attempt at a gastrointestinal series was unsuccessful.  

Following discharge from the hospital, the Veteran returned home 
where he died the following day on May [redacted], 2008.  According to his 
death certificate, no autopsy was performed.  At her 
videoconference hearing in November 2009, the appellant 
testified, in pertinent part, that she believed that the 
Veteran's 100-percent service-connected mood disorder did not so 
much cause but rather materially contributed to his death by 
heart attack, as he was experiencing severe anxiety and panic 
attacks up to and on the date of his death.  She reported that he 
was in a state of elevated psychiatric stress the day he died as 
he had just returned home from the hospital after a failed 
attempt at performing a gastrointestinal series.  In support of 
her assertion, she reiterated that her husband's official death 
certificate specifically listed his mood disorder with a 
"failure to thrive" as being a significant factor contributing 
to his death and also submitted a May 2009 statement from a 
private physician, Danny Silver, M.D.  Dr. Silver reported that 
he reviewed the late Veteran's medical history and 
hospitalization course from April - May 2008 at St. Edward Mercy 
Medical Center at the request of the appellant.  In addressing 
the question, "Did the anxiety and stress associated with (the 
Veteran's) bipolar disorder act as a major contributor to his 
death?" Dr. Silver presented the following opinion, which states 
in pertinent part:

Although (the Veteran's) acute medical problems 
essentially resolved (following his hospitalization at 
St. Edward Mercy Medical Center from April - May 
2008), he continued to have a significant anxiety and 
insomnia related to his bipolar disorder . . . (which) 
continued to escalate and was evident on the night 
prior to discharge (from the hospital).  Although not 
well documented, (the appellant) had great concerns 
about her husband's anxiety and the degree of stress 
that was obvious to her.

It is well documented in the literature that anxiety 
and stress lead to increased epinephrine, cortisol and 
other body proteins that elevate heart rate, blood 
pressure and respiratory rate.  This can lead to 
significant exacerbations of angina, congestive heart 
failure, diabetes, and stress ulcers.

In medical statements dated July 2008 and December 2008, a VA 
medical examiner reported reviewing the late Veteran's clinical 
history, including his hospitalization summary at St. Edward 
Mercy Medical Center from April - May 2008, and his death 
certificate,  and thereafter expressed the following opinions:

It is my medical opinion that the (late Veteran's 
service-connected) mood disorder did not contribute to 
his death.  The (Veteran's) pneumonia and congestive 
heart failure did contribute to his demise,  The 
(Veteran's) mental health note in February 11, 2008, 
states the (Veteran) had been more depressed in parts 
to non-service-connected situations.  On February 11, 
2008, the mental health examiner noted that his 
progressive dementia was due, in part, to 
cardiovascular factors.  The (Veteran) had severe 
diabetes and was prone to pneumonia and possible heart 
disease.  On April 15th, the (Veteran) began having 
chills and shortness of breath.  The (Veteran) was 
admitted to the hospital and found to have pneumonia.  
The (Veteran) did have a history of myocardial 
infarction in 1989 and 2001 and has severe triple-
vessel coronary artery disease.  The (Veteran) expired 
from a myocardial infarction.  Due to the fact that 
his mood disorder was fairly compensated and was not 
exacerbating, I do not feel that his mood disorder 
caused his pneumonia nor do I feel like it caused his 
coronary artery disease and subsequent myocardial 
infarction.

On review of the (Veteran's hospital summary on the 
eve of his death. . ,) (the Veteran) was having some 
bowel problems.  The (Veteran) was upset and wanted to 
leave the hospital and, thus, he did shortly before 
his death.  I do not believe that the (Veteran's) mood 
disorder caused him to deny all medical tests and thus 
promoting a myocardial infarction.

To the extent that the appellant asserts that the Veteran's fatal 
myocardial infarction and contributory diabetes mellitus and 
congestive heart failure were directly the result of military 
service, the Board finds no basis to allow her claim based on 
this theory of service connection.  The late Veteran's service 
treatment records show no onset of chronic cardiovascular disease 
or diabetes mellitus during active duty, and his post-service 
medical records, particularly his April 1956 VA examination 
report, show no manifestations of active cardiovascular disease 
or diabetes mellitus to a compensably disabling degree within one 
year following his service discharge.  His cardiovascular disease 
and diabetes mellitus did not become manifest until many years 
after service and the clinical evidence contains no opinion that 
otherwise associates them with service.  Therefore, there is no 
objective medical basis to allow service connection for his cause 
of death due to these medical factors, on either a direct or 
presumptive basis.  Indeed, the lengthy time period since service 
without clinical evidence of diagnosis or treatment of the 
cardiovascular disease and diabetes mellitus that have been 
associated with the Veteran's death is evidence that weighs 
heavily against finding that such medical conditions had their 
onset during his period of active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

With regard to the appellant's assertion that the late Veteran's 
service-connected mood disorder materially contributed to his 
death by myocardial infarction, the primary clinical evidence in 
support of this assertion is the Veteran's death certificate 
stating that a mood disorder and "failure to thrive" was a 
factor contributing to his death.  Although this evidence is 
certainly probative, the Board finds that no rationale was 
presented by the coroner supporting his clinical assertion in 
this regard.  As such, the death certificate is essentially an 
unembellished and conclusory clinical opinion on the part of the 
coroner, and the Board finds that its probative value is 
outweighed by the July 2008 and December 2008 opinions of the VA 
examiner, who had the benefit of full review of the Veteran's 
pertinent clinical history for the weeks and days immediately 
prior to his death, and who determined that the main factors 
causing or contributing to the Veteran's death in May 2008 were 
myocardial infarction, cardiovascular disease, diabetes mellitus, 
and complications arising from pneumonia, but that his service-
connected mood disorder was neither a causative nor significantly 
contributing factor in the myocardial infarction that was his 
immediate cause of death as it was essentially quiescent and non-
exacerbating at the time of his discharge from St. Edward Mercy 
Medical Center on May [redacted], 2008.  

Although the Board finds the appellant's testimony as to the 
Veteran's mental state at the time of his death to be credible, 
in which she asserts that he was in a state of elevated mental 
duress due to his mood disorder, her assertion in and of itself 
is not clinical evidence that actually connects the Veteran's 
mood disorder with his fatal myocardial infarction as she is a 
nonmedical layperson who possesses no medical training, and thus 
has no competence, to present such a clinical opinion.  Her 
statements in this regard are therefore very limited in their 
probative value for purposes of linking the late Veteran's 
service-connected psychiatric disability with his cause of death.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has considered Dr. Silver's opinion of May 2009 and 
finds it to be of limited probative value towards linking the 
Veteran's service-connected mood disorder to the myocardial 
infarction that was his immediate cause of death.  A careful 
reading of the language of Dr. Silver's opinion shows that he is 
essentially stating that the Veteran was in a state of mental 
agitation due to his bipolar disorder on the eve of his death, 
per his widow's statement as a witness, and that according to 
medical literature, anxiety and stress leads to increased 
production of epinephrine, cortisol and other body proteins that 
elevate heart rate, blood pressure and respiratory rate that can 
lead to significant exacerbations of angina and congestive heart 
failure.  However, the use of the word "can" is not a 
definitive but rather a qualifying word, indicating that mental 
stress could lead to aggravation of angina and congestive heart 
failure, which is speculative and equivocal, at best, and thus 
insufficient to establish as a clinical matter that the Veteran's 
congestive heart disease was aggravated by his psychiatric 
disability to the point of onset of his fatal myocardial 
infarction.  Furthermore, notwithstanding that Dr. Silver 
prefaced his May 2009 opinion with the question, "Did the 
anxiety and stress associated with (the Veteran's) bipolar 
disorder act as a major contributor to his death?" his opinion 
itself never actually gets around to presenting a conclusive 
answer to this question.  Specifically, the May 2009 opinion does 
not contain a clinical assertion that the anxiety and stress 
associated with the Veteran's psychiatric disorder was, in fact, 
a major contributor towards causing his death in May 2008.  
Ultimately, Dr. Silver's opinion does not actually present any 
link between the Veteran's service and his death, and therefore 
does not present a basis to allow the appellant's claim.   

The Board concludes that the myocardial infarction, diabetes 
mellitus, and congestive heart failure which were listed as 
medical conditions causing or contributing to the Veteran's death 
did not have their onset during his period of active service or 
for many years thereafter, such that they could be service-
connected on a direct or presumptive basis under 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  Furthermore, the Board finds that to the 
extent that the Veteran's death certificate lists his mood 
disorder/failure to thrive as being a contributory factor towards 
his death, this clinical assertion, which was presented without 
any substantiating rationale, is rebutted by the VA examiner's 
opinions of July 2008 and December 2008, which are predicated 
upon the Veteran's relevant medical history and supported by a 
detailed rationale.  The Board, as finder of fact, makes the 
factual conclusion that the VA examiner's opinions addressing the 
relationship between the Veteran's service-connected mood 
disorder and his death in May 2008, have greater probative weight 
with regard to this question.

Having factually determined that the Veteran's service-connected 
mood disorder did not directly cause, or materially contribute to 
his death, the Board must now address the issue of whether or not 
the other clinical factors listed in his death certificate as 
having caused his death were secondary to the service-connected 
psychiatric disability.  With regard to the myocardial infarction 
and congestive heart failure, as previously stated in the above 
discussion, the Board has found that the weight of the medical 
evidence indicates that the Veteran's service-connected mood 
disorder did not cause or aggravate the cardiovascular factors 
which caused the Veteran's death.  Dr. Silver's May 2009 
statement was presented in language that ambiguously implied the 
possibility that body chemicals released during mental stress 
could aggravate heart disease; however, this opinion is 
outweighed in probative value by the unambiguously definitive 
July 2008 and December 2008 opinions of the VA examiner, which 
determined that there was no secondary or aggravatory 
relationship between the service-connected mood disorder and the 
myocardial infarction and congestive heart failure that 
respectively caused and contributed to the Veteran's death.  In 
the absence of any such relationship, service connection for the 
Veteran's cause of death due to heart disease and a fatal heart 
attack on the basis of being secondary to his service-connected 
psychiatric disability cannot be conceded.  As for the Veteran's 
diabetes mellitus that was recognized in the death certificate as 
a contributing factor to his death, the Board finds no objective 
medical evidence that etiologically links this endocrinological 
disease to his service-connected mood disorder, either in a 
causal or aggravatory relationship, such that a relationship 
between diabetes mellitus and service could be established and 
thus provide an avenue in which the Veteran's cause of death 
could be service-connected.   

In view of the foregoing discussion, the Board must deny the 
appellant's claim of entitlement to service connection for the 
Veteran's cause of death as the preponderance of the evidence 
weighs against her claim.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to DIC under 38 U.S.C. § 1318.

Where a Veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to benefits.  
Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to 
the surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" is 
a veteran who dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of compensation, or for 
any reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on clear 
and unmistakable error in a decision on a claim filed during the 
veteran's lifetime) was not in receipt of but would have been 
entitled to receive compensation, at the time of death for 
service-connected disabilities rated totally disabling.  The 
service-connected disabilities must have either been rated 
totally disabling continuously for 10 or more years immediately 
preceding death; continuously rated totally disabling for at 
least five years from the date of the Veteran's separation from 
service; or the Veteran must have been a former prisoner of war 
who died after September 30, 1999, and the disability was rated 
totally disabling continuously for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318.  The total 
rating may be schedular or based on unemployability.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).

In this case, at the time of the Veteran's death he was service 
connected for a mood disorder, rated 100 percent disabling, with 
special monthly compensation for regular aid and attendance, 
effective from May 20, 2005.   He died in early May 2008, less 
than three years later.  As the Veteran was not rated totally 
disabled for his service-connected disabilities continuously for 
10 or more years immediately preceding death, nor rated totally 
disabling continuously for at least five years from the date of 
his separation from service, the Board finds that the "totally 
disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 has not been met.  Additionally, the Veteran was not a 
former prisoner of war who died after September 30, 1999.  
Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must 
be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 
261 (1996) (holding that, where the law, and not the evidence, is 
dispositive, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

In view of the foregoing discussion, the Board must deny the 
appellant's claim for DIC benefits.  As the preponderance of the 
evidence is against her claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the Veteran's cause of death is denied.

The claim for Dependency and Indemnity Compensation benefits 
under 38 U.S.C. § 1318 is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


